DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hadano, U.S.P.G. Pub. No. 2008/0267642.
Regarding independent claim 14, an information processing apparatus which is different from an image forming apparatus (fig 1 refs 300, and one of 200, 400 a,b), the image forming apparatus (100) forming an image by using toner (¶ 4) supplied from a toner container mounted on the image forming apparatus, the information processing apparatus comprising:
a communication unit (300) configured to communicate with the image forming apparatus;
an acquisition unit (fig 13, in that the consumption amount was acquired by the network in order to generate the email) configured to acquire, via the communication unit, a remaining day count until a date (immediately) which is expected as a date that the toner container mounted on the image forming apparatus is replaced, and acquire, via the communication unit, a stock request signal for stock request of a toner container different from the toner container mounted on the image forming apparatus (fig 14 in that the toner containers are to be replaced with others that are not empty); and
a display (wherever the emails are displayed) configured to display stock information relating to the toner container for stocking based on the stock request signal, and display the remaining day count (figs 13, 14 showing the stock request and indicating the day count as immediately).
Regarding claim 15, wherein the stock information includes information indicating whether the toner container for stocking is to be stocked (fig 13, immediately).
Regarding claim 16, wherein the stock information includes information indicating a number of the toner containers for stocking (fig 13, N)
Regarding claim 17, wherein the acquisition unit acquires, via the communication unit, a delivery request signal (the signal that causes the email of fig 14 to be generated) for requesting delivery of the toner container for stocking, and
the display displays, based on the delivery request signal, delivery information (fig 14) indicating whether delivery of the toner container for stocking is required (“PLEASE DISTRIBUTE …”).
Regarding claim 18, wherein the remaining day count is calculated based on data relating to an amount of toner consumed by the image forming apparatus (it is generated when it is near empty, thus it is “based on data relating to an amount of toner consumed”).
Regarding claim 19, wherein the stock request signal is output based on data relating to an amount of toner consumed by the image forming apparatus (it is generated when it is near empty, thus it is “based on data relating to an amount of toner consumed”).
Regarding claim 20, wherein the display displays the remaining day count (fig 13, immediately) for each of toner colors, and displays the stock information for each of toner colors (fig 13, showing N, indicating that there are several colors that need to be replaced whenever N is greater than 1).
Regarding claim 21, wherein the stock request signal is output regardless of the remaining day count (fig 14 in that one can wait several weeks after the first notice, and still receive a stock notice if not stocked immediately).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito, U.S.P.G. Pub. No. 2010/0046966; Yamada, U.S.P.G. Pub. No. 2006/0245780; Sakurai et al., U.S. Pat. No. 5,923,917; and, Matsumoto et al., U.S. Pat. No. 6,343,193: estimate the number of printable pages remaining based on the amount of toner remaining. Golding et al., U.S.P.G. Pub. No. 2008/0232829; and, Golding et al., U.S.P.G. Pub. No. 2008/0232828: estimate the number days remaining until the toner cartridge must be replaced based on the amount of toner remaining and the usage history of the image forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852